Citation Nr: 0336153	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-22 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for syncopal episodes.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a disorder 
manifested by loss of taste and smell.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On March 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request medical records 
from those physicians identified by the 
veteran in Release of Information forms 
signed in June 2003, unless the veteran 
specifically indicated that the medical 
records from a particular health care 
provider are no longer available.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration:  A copy 
of any decision concerning entitlement to 
disability benefits and the medical 
records considered in that determination.

3.  The RO should request the following 
records concerning the veteran from the 
U.S. Department of Labor, Office of 
Workers Compensation Programs, P.O. Box 
194167, San Francisco, CA, 94119:  A copy 
of any decision, medical opinions, or 
investigation reports related to the 
veteran's claim (File # 89129-13-0512049) 
for an injury incurred on May 16, 1977.

4.  Make arrangements with an appropriate 
VA medical facility for the veteran's 
claims folder to be reviewed by a 
specialist in diseases associated with 
exposure to ionizing radiation for an 
opinion as to whether it is as likely as 
not that his syncopal episodes, diabetes 
mellitus, coronary artery disease, a 
headache disorder, or a disorder 
manifested by loss of taste and smell are 
due to his exposure to ionizing radiation 
during participation in Operation 
CROSSROADS in July and August 1946.  The 
examiner should reconcile any opinion 
provided with the medical evidence of 
record, including the May 2000 and March 
2002 private medical opinions indicating 
a possible etiological relationship.  A 
complete rationale should be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




